

116 SRES 405 IS: Expressing support for the designation of October as “Brain Health Awareness Month”.
U.S. Senate
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 405IN THE SENATE OF THE UNITED STATESOctober 31, 2019Mr. Grassley submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONExpressing support for the designation of October as Brain Health Awareness Month.
	
 Whereas millions of individuals in the United States suffer from behavioral health conditions, such as anxiety, depression, and post-traumatic stress disorder, or a traumatic brain injury or acquired brain injury that disrupts the normal function of the brain;
 Whereas a serious behavioral health condition, such as schizophrenia, or a traumatic brain injury or acquired brain injury, such as a stroke, that disrupts the normal function of the brain often is linked to cognitive and behavioral challenges;
 Whereas millions of individuals in the United States struggle with challenges caused by a traumatic brain injury, stroke, or mental health conditions;
 Whereas hundreds of thousands of members and veterans of the Armed Forces have been diagnosed with traumatic brain injury and millions more have been diagnosed with post-traumatic stress disorder as a result of their service, which can lead to persistent challenges for those members and veterans and their families;
 Whereas approximately 1 in 5 people in the United States struggle with behavioral health disorders each year, but a majority of those people do not seek treatment for their condition, often due to the stigma associated with doing so;
 Whereas early and adequate access to care, such as imaging technology that can identify areas of the brain that have been compromised, promotes health and can greatly increase the overall quality of life of many individuals in the United States;
 Whereas grassroots organizations such as Brain Health Now of Iowa and Mental Health Connecticut, which are dedicated to ending the stigma of mental illness, have called for every individual in the United States to treat health conditions affecting the brain with the same regard and care as physical illnesses, such as heart disease; and
 Whereas it is important to educate the public on the incidence and prevalence of brain injury and disease and to support the needs of those who are injured: Now, therefore, be it
	
 That the Senate— (1)supports the designation of October as Brain Health Awareness Month; and
 (2)encourages all individuals in the United States to use Brain Health Awareness Month as an opportunity to promote greater acceptance of and support for individuals living with diseases or injuries affecting the brain.